PER CURIAM.
When the greater weight of the evidence 1 supports a trial judge’s finding that *636a probationer has violated a condition of probation, the decision as to whether or not to revoke the probation is within the discretion of the trial judge. See Harris v. State, 453 So.2d 228 (Fla. 5th DCA 1984).

*635


(c) The arbitrators or the umpire in the course of his jurisdiction exceeded their powers.
*636AFFIRMED.
FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.

. See Singletary v. State, 290 So.2d 116 (Fla. 4th DCA 1974).